893 F.2d 647
65 A.F.T.R.2d 90-716, 90-1 USTC  P 50,316
AFFILIATED DEVELOPMENT CORP., Appellantv.Anthony P. OLIVE, Director of Virgin Islands Bureau ofInternal Revenue, and Government of the VirginIslands, Appellees.
No. 89-3183.
United States Court of Appeals,Third Circuit.
Argued Dec. 6, 1989.Decided Jan. 12, 1990.

On Appeal From the District Court of the Virgin Islands Civil No. 86-299.
Gustav A. Danielson (argued), Charlotte Amalie, St. Thomas U.S. V.I., for appellant.
Godfrey R. de Castro, Atty. Gen., Rosalie Simmonds Ballentine, Sol. Gen., Joanne E. Bozzuto (argued), Asst. Atty. Gen.  (Tax), Government of the Virgin Islands, Dept. of Justice, St. Thomas, V.I., for appellees.
Before GIBBONS, Chief Judge, and MANSMANN and NYGAARD, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Affiliated Development Corp., a Virgin Islands inhabitant foreign corporation, appeals from a judgment affirming deficiencies in income tax for the years ending November 30, 1982 and November 30, 1983, a penalty under 26 U.S.C. Sec. 6661 for the year ending November 30, 1983, negligence penalties under 26 U.S.C. Sec. 6653(a) for both years, and late filing penalties under 26 U.S.C. Sec. 6051 for both years.  The legal issues presented are discussed in the opinion filed in Business Ventures International Inc. v. Olive, Nos. 88-3872, 89-3012, 893 F.2d 641, (3d Cir. January 1990).  For the reasons set forth therein, the judgment appealed from will be reversed to the extent that it affirmed the assessed deficiencies and penalties for the year ending November 30, 1983, but affirmed to the extent it affirmed assessment of a deficiency in taxes, and penalties, for the year ending November 30, 1982.